              Case 2:16-cv-02479-DMC Document 50 Filed 04/15/20 Page 1 of 1

 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ANNABELLE J. YANG
 4   Special Assistant United States Attorney
              160 Spear Street, Suite 800
 5            San Francisco, California 94105
              Telephone: (415) 977-8946
 6            Facsimile: (415) 744-0134
              E-Mail: Annabelle.Yang@ssa.gov
 7   Attorneys for Defendant
 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10                                        SACRAMENTO DIVISION
11
     WILLIAM BRANCACCIO,                          )         Case No. 2:16-cv-02479-DMC
12   o/b/o ERIK BRANCACCIO,                       )
                      Plaintiff,                  )
13                                                )         ORDER AWARDING EQUAL ACCESS TO
                   v.                             )         JUSTICE ACT ATTORNEY FEES AND
14                                                )         EXPENSES, PURSUANT TO 28 U.S.C. §
                                                  )         2412(d), AND COSTS PURSUANT TO 28
15                                                          U.S.C. § 1920
     ANDREW SAUL,                                 )
16   Commissioner of                              )
     Social Security,                             )
17                         Defendant.             )
                                                  )
18                                                )
     __________________________________           )
19

20          Based upon the parties’ Stipulation for the Award and Payment of Equal Access to Justice Act
21   Fees, Costs, and Expenses, IT IS ORDERED that fees and expenses in the amount of $11,945 as
22
     authorized by 28 U.S.C. § 2412, and costs in the amount of $0 as authorized by 28 U.S.C. § 1920, be
23
     awarded subject to the terms of the Stipulation.
24

25   Dated: April 14, 2020
26                                                      ____________________________________
                                                        DENNIS M. COTA
27                                                      UNITED STATES MAGISTRATE JUDGE

28




                                                                   Case No. 2:16-cv-02479-DMC
